Swing, J.
This is a suit by a taxpayer of the Village of Hyde Park to enjoin said village from carrying out a contract with a corporation to furnish electric lighting for said village.
Quite a number of grounds have been assigned why said contract should not be permitted to be enforced. The court is of opinion that clearly on one of these grounds this contract is invalid.
The contract was entered into on January 5, 1898. The ordinance was passed on December 28, 1897, and the first publication was made under it January 1, 1898. The earliest time at which said ordinance could become operative was ten days from the final publication, which was January 11, 1898. And under the rule laid down in the case of Hensly v. Hamilton, 2 Ohio Circ. Dec., 114, the village had no power to act until the expiration of the time prescribed by law, and that any action taken by the village prior to that time would be void.
On some of the other objections raised to the legality of this contract some of the court have grave doubts, but upon these we deem it unecessary to express an opinion and no ruling will be made thereon, and the injunction will therefore issue on the ground that the contract was entered into before the village had any power to contract.